                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TOD HOUTHOOFD,

      Plaintiff,
                                                       Case No. 2:19-cv-11305
v.                                                     Hon. Mark A. Goldsmith

JOHN AND JANE DOES,
ET AL,

      Defendants.
________________________________________/

               OPINION AND ORDER OF SUMMARY DISMISSAL

      This pro se civil action was filed by Tod Houthoofd, a Michigan prisoner

currently confined at the Oaks Correctional Facility. Plaintiff is suing the Judges of

the Saginaw Circuit Court and the Michigan Court of Appeals, and the Justices of

the Michigan Supreme Court. He seeks injunctive relief preventing defendants from

resentencing him on his state court convictions. For the reasons stated, the complaint

will be summarily dismissed.

      Plaintiff has paid the filing fee for this action and is therefore not proceeding

in forma pauperis. Nevertheless, the Court is authorized to dismiss a complaint

seeking redress against government entities, officers, and employees that it finds to

be frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b). A complaint is frivolous if it lacks an arguable basis in law or in

fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                   I. Background


                                          1
      The facts surrounding Plaintiff’s state court criminal case were summarized as

follows:

             [Plaintiff] was convicted of obtaining property valued over $100
      by false pretenses, Mich. Comp. Laws § 750.218, witness intimidation,
      Mich. Comp. Laws § 750.122, and solicitation to commit murder, Mich.
      Comp. Laws § 750.157b, following a jury trial in the Saginaw County
      Circuit Court. He was sentenced to concurrent terms of 5 to 10 years
      imprisonment, 10 to 15 years imprisonment, and 40 to 60 years
      imprisonment on those convictions in 2006.

             Petitioner then pursued an appeal of right in the state courts. The
      Michigan Court of Appeals reversed his solicitation to commit murder
      conviction based upon improper venue, but affirmed his other
      convictions. People v. Houthoofd, No. 269505, 2009 WL 249459 (Mich.
      Ct. App. Feb. 3, 2009). The Michigan Supreme Court reversed in part
      the Michigan Court of Appeals’ decision and reinstated the solicitation
      to commit murder conviction on the ground that Petitioner was not
      prejudiced by the improper venue. The Michigan Supreme Court also
      remanded the case to the Michigan Court of Appeals for a determination
      of whether the trial court failed to articulate substantial and compelling
      reasons for upwardly departing from the guidelines when imposing
      Petitioner's sentences. People v. Houthoofd, 487 Mich. 568, 790 N.W.2d
      315 (2010); reh. den. 790 N.W.2d 339 (2010).

            On remand, the Michigan Court of Appeals vacated Petitioner’s
      sentence for solicitation to commit murder and remanded for re-
      sentencing. People v. Houthoofd (on Remand), No. 269505, 2010 WL
      4906128 (Mich. Ct. App. Dec. 2, 2010). The Michigan Supreme Court
      denied leave to appeal. People v. Houthoofd, 489 Mich. 935, 797 N.W.2d
      638 (2011).

             The state trial court re-sentenced Petitioner to 40 to 60 years
      imprisonment on the solicitation to commit murder conviction.
      Petitioner then pursued a direct appeal in the state courts. The
      Michigan Court of Appeals vacated the new sentence because the state
      trial court had circumvented the rules regarding the reassignment of
      judges and remanded the case for re-sentencing before a randomly
      selected judge. People v. Houthoofd, No. 312977, 2014 WL 667802 (Mich.
      Ct. App. Feb. 18, 2014). The Michigan Supreme Court denied leave to
      appeal. People v. Houthoofd, 496 Mich. 866, 849 N.W.2d 376 (2014).

            The state trial court re-sentenced Petitioner to 420 months to 720
      months on the solicitation to commit murder conviction. Petitioner
      pursued another appeal in the state courts. The Michigan Court of
      Appeals vacated the new sentence and remanded for re-sentencing
                                          2
      because the trial judge lacked jurisdiction to re-sentence Petitioner
      while his application for leave to appeal was pending in the Michigan
      Supreme Court. People v. Houthoofd, No. 322592, 2015 WL 2329081
      (Mich. Ct. App. May 14, 2015). The Michigan Supreme Court denied
      leave to appeal. People v. Houthoofd, ___ Mich. ____, 872 N.W.2d 466
      (2015).

Houthoofd v. Woods, 2016 WL 807948, at *1-2 (E.D. Mich. 2016) (opinion dismissing

habeas petition without prejudice as prematurely filed).

      Plaintiff asserts that he is scheduled to be sentenced once again in the Saginaw

Circuit Court on June 12, 2019. Plaintiff asserts that the prosecutor and police

officers through perjured testimony conspired to fraudulently create venue in

Saginaw County. He argues that the state trial court, therefore, does not have

jurisdiction to resentence him, and he requests an order enjoining the state court

from doing so.

                                    II. Abstention

      In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court “held that absent

extraordinary circumstances federal courts should not enjoin pending state criminal

prosecutions.” New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491

U.S. 350, 364 (1989). The underlying concern of Younger is the “threat to our federal

system posed by displacement of state courts by those of the National Government.”

Moore v. Sims, 442 U.S. 415, 423 (1979). Accordingly, “Younger abstention requires

the federal court to defer to the state proceeding.” Coles v. Granville, 448 F.3d 853,

865 (6th Cir. 2006). The Sixth Circuit has held that exercise of Younger abstention

is appropriate “when the state proceeding (1) is currently pending, (2) involves an

important state interest, and (3) affords the plaintiff an adequate opportunity to raise

constitutional claims.” Coles, 448 F.3d at 865. If the three Younger criteria are

                                           3
satisfied, the court should abstain from interfering “unless there is a showing of bad

faith, harassment, or another extraordinary circumstance that makes abstention

inappropriate.” Graves v. Mahoning Cty., 534 F. App’x. 399, 406 (6th Cir. 2013)

(citing Am. Family Prepaid Legal Corp. v. Columbus Bar Ass’n, 498 F.3d 328, 332

(6th Cir. 2007)).

      All three Younger factors require abstention in this case. With respect to the

first factor, Plaintiff indicates that his state court criminal case is still pending, and

that he is scheduled to be resentenced on June 12, 2019. His state court proceeding

was therefore pending on the day he initiated this action, satisfying the first factor of

the abstention doctrine. Nimer v. Litchfield Tp. Bd. of Trustees, 707 F.3d 699, 701

(6th Cir. 2013).

      Concerning the second Younger factor, to determine the substantiality of the

State’s interest in the pending proceeding, “we do not look narrowly to its interest in

the outcome of the particular case . . . . Rather, what we look to is the importance of

the generic proceedings to the State.” New Orleans Pub. Serv., Inc., 491 U.S. at 365.

It is well-established that Michigan has an interest in enforcing its criminal laws.

See Leveye v. Metro. Pub. Def.’s Office, 73 F. App’x 792, 794 (6th Cir. 2003)

(explaining that “state criminal prosecutions have traditionally been considered an

arena in which federal courts decline to interfere.”).        Because Michigan has a

substantial interest in enforcing its criminal laws, the Court finds that the second

factor of the Younger abstention doctrine is met.

      Finally, the Court considers the third factor of the Younger abstention analysis

met because Plaintiff will have adequate opportunity to raise any claims challenging

the Saginaw Circuit Court’s authority to resentence him in an appeal filed in the state
                                            4
appellate courts. See Mich. Ct. R. 7.203 et. seq. The third element of the abstention

doctrine is thus satisfied.

       Plaintiff alleges no unusual or extraordinary circumstances sufficient to

warrant federal intervention. Although Plaintiff has been subjected to resentencing

on his state conviction a number of times, it appears that is a result of the state

appellate courts recognizing the validity of some of his claims and enforcing his

rights. While he claims that venue has been fabricated through nefarious acts of the

prosecution and law enforcement, there has been no showing that the state courts are

unwilling or incapable of addressing Plaintiff’s contentions.           Nothing Plaintiff has

alleged about the state criminal proceedings presents an extraordinary circumstance

justifying this Court’s intervention.

       The Court finds that abstention is, therefore, warranted.

                                           III. Order

       It is thus hereby ORDERED that Plaintiff’s complaint (ECF No. 1) is

SUMMARILY DISMISSED under the Younger abstention doctrine.

       SO ORDERED.
Dated: June 6, 2019                                 s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge


                                    CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class U.S.
mail addresses disclosed on the Notice of Electronic Filing on June 6, 2019.

                                                    s/Karri Sandusky
                                                    Case Manager


                                                5
